 Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 1 of 47




                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

                                  )   Criminal No. 1:21-cr-10158-MLW
UNITED STATES OF AMERICA          )
                                  )   Violations:
         v.                       )
                                  )   Count One: Conspiracy to Commit Wire Fraud (18
(1)    WEMERSON DUTRA AGUIAR,     )   U.S.C. § 1349)
(2)    PRISCILA BARBOSA,          )
(3)    EDVALDO ROCHA CABRAL,      )   Counts Two-Seventeen: Aggravated Identity Theft
(4)    CLOVIS PLACIDO,            )   (18 U.S.C. § 1028A(a)(1))
(5)    BRUNA PEIXOTO COLAÇO       )
       RAMOS,                     )   Forfeiture Allegation:
(6)    GUILHERME DA SILVEIRA,     )   (18 U.S.C. § 981(a)(1)(C) and
(7)    THIAGO DE SOUZA PRADO,     )   28 U.S.C. § 2461)
(8)    LUIZ NARCISO ALVES NETO,   )
(9)    FLAVIO CANDIDO DA SILVA,   )
(10)   ALTACYR DIAS GUIMARAES     )
       NETO,                      )
(11)   ITALLO FELIPE PEREIRA DE   )
       SOUSA CORREA,              )
(12)   JULIO VIEIRA BRAGA,        )
(13)   PHILIPE DO AMARAL          )
       PEREIRA,                   )
(14)   BRUNO PROENCIO ABREU,      )
(15)   OLIVER FELIPE GOMES DE     )
       OLIVEIRA,                  )
(16)   ALESSANDRO FELIX DA        )
       FONSECA,                   )
(17)   WALDEMY JORGE LIMA         )
       WANDERLEY JUNIOR, and      )
(18)   SAULO AGUIAR PONCIANO,     )
                                  )
              Defendants          )
                                  )
                                  )
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 2 of 47




                              SECOND SUPERSEDING INDICTMENT

      At all times relevant to this Second Superseding Indictment:

                                         General Allegations

       1.      Defendant WEMERSON DUTRA AGUIAR was a Brazilian national residing in

Lynn, Massachusetts and Woburn, Massachusetts.

       2.      Defendant PRISCILA BARBOSA was a Brazilian national residing in Saugus,

Massachusetts.

       3.      Defendant EDVALDO ROCHA CABRAL was a Brazilian national residing in

Lowell, Massachusetts.

       4.      Defendant CLOVIS KARDEKIS PLACIDO was a Brazilian national residing in

Citrus Heights, California.

       5.      Defendant BRUNA PEIXOTO COLAÇO RAMOS was a Brazilian national

residing in Burlington, Massachusetts.

       6.      Defendant GUILHERME DA SILVEIRA was a Brazilian national residing in

Revere, Massachusetts.

       7.      Defendant THIAGO DE SOUZA PRADO was a Brazilian national residing in

Revere, Massachusetts.

       8.      Defendant LUIZ NARCISO ALVES NETO was a Brazilian national residing in

Revere, Massachusetts.

       9.      Defendant FLAVIO CANDIDO DA SILVA was a Brazilian national residing in

Revere, Massachusetts.


                                                 2
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 3 of 47




       10.     Defendant ALTACYR DIAS GUIMARAES NETO was a Brazilian national

residing in Kissimmee, Florida.

       11.     Defendant ITALLO FELIPE PEREIRA DE SOUSA CORREA was a Brazilian

national residing in Daly City, California.

       12.     Defendant JULIO VIEIRA BRAGA was a Brazilian national residing in Daly City,

California.

       13.     Defendant PHILIPE DO AMARAL PEREIRA was a Brazilian national residing in

Hercules, California.

       14.     Defendant BRUNO PROENCIO ABREU was a Brazilian national residing in

Saugus, Massachusetts.

       15.     Defendant OLIVER FELIPE GOMES DE OLIVEIRA was a Brazilian national

residing in Shrewsbury, Massachusetts.

       16.     Defendant ALESSANDRO FELIX DA FONSECA was a Brazilian national

residing in Revere, Massachusetts.

       17.     Defendant WALDEMY JORGE LIMA WANDERLEY JUNIOR was a Brazilian

national residing in Watertown, Massachusetts.

       18.     Defendant SAULO AGUIAR PONCIANO was a Brazilian national residing in

Wheeling, Illinois.

       19.     Co-Conspirator 1 (“CC-1”), an individual known to the Grand Jury, was a Brazilian

national residing in Malden, Massachusetts, Maitland, Florida, and Brazil.




                                                 3
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 4 of 47




       20.     Co-Conspirator 2 (“CC-2”), an individual known to the Grand Jury, was a Brazilian

national residing in Saugus, Massachusetts, Orlando, Florida, and Brazil.

                                        Other Relevant Entities

       21.     Rideshare Company A was a ride-hailing company with offices in San Francisco,

California that connected drivers with riders via a mobile phone application (“app”).

       22.     Delivery Company B was an online food ordering and delivery service with

offices in San Francisco, California that connected customers with restaurants via a mobile

phone app or website.

       23.     Rideshare Company C was a ride-hailing company with offices in San Francisco,

California that connected drivers with riders via a mobile phone app.

       24.     Delivery Company D was an online food ordering and delivery service with

offices in San Francisco, California that connected customers with restaurants via a mobile

phone app or website.

       25.     Delivery Company E was an online grocery delivery and pick-up service with

offices in San Francisco, California.

       26.     Collectively, Rideshare Company A, Delivery Company B, Rideshare Company

C, Delivery Company D, and Delivery Company E are referred to herein as the

“Rideshare/Delivery Companies.” Delivery Company B, Delivery Company D, and Delivery

Company E are referred to collectively as the “Delivery Companies.”




                                                  4
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 5 of 47




                 General Background on the Rideshare/Delivery Companies

      27.    Each of the Rideshare/Delivery Companies sets minimum qualifications for

drivers. Among other things:

             a. Rideshare Company A required applicants to be at least 21 years old, have at

                 least one year of driving history—or three years if under the age of 23—and

                 pass a motor vehicle and criminal background check.

             b. Delivery Company B required applicants applying to deliver via automobile to

                 be at least 18 years old, have at least one year of driving history, and pass a

                 motor vehicle and criminal background check.

             c. Rideshare Company C required applicants to be at least 25 years old, possess

                 a valid driver’s license, Social Security number, and vehicle insurance, have at

                 least one year of driving history, and pass a motor vehicle and criminal

                 background check.

             d. Delivery Company D required applicants applying to deliver via automobile

                 to be at least 18 years old, have a valid Social Security number, and pass a

                 motor vehicle and criminal background check.

             e. Delivery Company E required applicants applying to deliver via automobile to

                 be at least 18 years old and pass a motor vehicle and criminal background

                 check.




                                               5
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 6 of 47




       28.     Applicants seeking to drive for the Rideshare/Delivery Companies submitted their

information, including their names, dates of birth, Social Security numbers, and driver’s license

information, via the Rideshare/Delivery Companies’ websites or mobile phone apps.

       29.     Each of the Rideshare/Delivery Companies used a third-party company to

complete the motor vehicle and criminal background check on driver applicants. This company

ran the motor vehicle and criminal background check based on the name, date of birth, and

Social Security number each of the applicants provided.

       30.     Drivers applying to drive for rideshare companies in Massachusetts were also

required to pass a separate background check run by the Massachusetts Department of Public

Utilities (“DPU”). The DPU ran its check based on the name, date of birth, driver’s license

number, and last six digits of the Social Security number provided by each driver applicant.

The DPU completed a follow-up background check on all Rideshare Company A and Rideshare

Company C drivers in Massachusetts every six months based on this same information.

       31.     The Rideshare/Delivery Companies occasionally offered referral bonuses

depending on market conditions. To earn a referral bonus, existing drivers who were in good

standing could refer another person to become a driver for the company. Once the referred

driver completed a set number of trips, which varied by company and market, the referring driver

(and, at some companies, the referred driver) could earn a bonus. The amount of the bonus

depended on the company and the market and could be greater than $1,000.




                                                6
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 7 of 47




                    Overview of the Conspiracy and the Scheme to Defraud

       32.     Beginning by at least in or about January 2019 and continuing through at least in

or about April 2021, in the District of Massachusetts and elsewhere, the defendants conspired

with one another and with others known and unknown to the Grand Jury to create fraudulent

driver accounts with Rideshare/Delivery Companies, and to rent or sell the accounts to

individuals who might not otherwise qualify to drive for those services.

                             Object and Purposes of the Conspiracy

       33.     The principal object of the conspiracy was to commit wire fraud, in violation of

Title 18, United States Code, Section 1343, by, among other things, creating fraudulent driver

accounts with Rideshare/Delivery Companies, and renting or selling the accounts to individuals

who might not otherwise qualify to drive for those services, in order to obtain money and

property. The principal purposes of the conspiracy were to enrich the defendants and to conceal

their conduct from the Rideshare/Delivery Companies, from law enforcement, and from

individual victims’ whose personal identifiers were used to open the fraudulent driver accounts.

                              Manner and Means of the Conspiracy

       34.     Among the manner and means by which the defendants and coconspirators known

and unknown to the Grand Jury carried out the conspiracy were the following:

               a. Obtaining images of victims’ driver’s licenses, or the information on victims’

                  driver’s licenses, and Social Security Numbers, from various sources including

                  the DarkNet;




                                                7
Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 8 of 47




     b. Editing images of driver’s licenses, insurance documents, and other materials

        to submit to the Rideshare/Delivery Companies to create fraudulent accounts;

     c. Creating fraudulent accounts to drive for the Rideshare/Delivery Companies

        using those stolen identifiers;

     d. Renting or selling those accounts, including to people who might not otherwise

        qualify to drive for the Rideshare/Delivery Companies;

     e. Coordinating with one another on prices charged to rent and sell accounts;

     f. Sharing tips about how to circumvent the Rideshare/Delivery Companies’ fraud

        detection systems;

     g. Causing the Rideshare/Delivery Companies to generate Internal Revenue

        Service Forms 1099 in the names of the identity theft victims for income they

        never earned, and attempting to divert those Forms 1099 from being sent to the

        victims;

     h. Collecting referral bonuses from the Rideshare/Delivery Companies by

        submitting additional fraudulent driver accounts;

     i. Utilizing global positioning system (“GPS”) “spoofing” applications to “cut the

        line” for rides or deliveries, or to make it appear that trips were longer than they

        actually were, in order to obtain additional fares and increased fares from the

        Rideshare/Delivery Companies, and selling this technology to drivers; and




                                          8
        Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 9 of 47




               j. Utilizing software applications that run automated tasks over the Internet—

                  known as “bots”—and other applications to obtain additional orders from the

                  Delivery Companies, and selling this technology to drivers.

                              Acts in Furtherance of the Conspiracy

       35.     On various dates beginning no later than in or about January 2019 through in or

about April 2021, the defendants and others known and unknown to the Grand Jury committed

and caused to be committed the following acts, among others, in furtherance of the conspiracy

and the scheme to defraud:

       36.     ABREU, OLIVEIRA, and other conspirators obtained victims’ driver’s license

information, including by purporting to verify the victims’ ages when delivering alcohol to them

for the Delivery Companies, even though none of the companies actually required drivers to

photograph or scan the front of driver’s licenses when making alcohol deliveries.

       37.     ABREU, OLIVEIRA, and other conspirators took photographs of the front, and

sometimes the back, of the victims’ licenses, and sent the images to other conspirators, including

BARBOSA, for use in creating fraudulent driver accounts.

               a. For example, on or about October 21, 2020, ABREU sent BARBOSA a

                  photograph of the driver’s license of Victim 3, with driver’s license number

                  7895.

               b. For example, on or about January 1, 2021, OLIVEIRA sent BARBOSA a

                  photograph of the driver’s license of Victim 4, with driver’s license number

                  ending in 7267.


                                                9
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 10 of 47




       38.      BARBOSA and other conspirators paid ABREU, OLIVEIRA, and others

approximately $30 to $50 per license, if the license was successfully used to open a fraudulent

account. For example:

                a. Between in or about October 2020 and in or about January 2021, ABREU sent

                   BARBOSA more than 90 driver’s license images via WhatsApp or text

                   message.

                b. Between in or about November 2020 and in or about January 2021,

                   OLIVEIRA sent BARBOSA more than 75 driver’s license images via

                   WhatsApp or text message.

       39.      AGUIAR, CABRAL, GUIMARAES NETO, PRADO, PEREIRA, and other

conspirators procured additional driver’s licenses from other sources, including other

conspirators.

                a. For example, on or about November 1, 2019, GUIMARAES NETO asked

                   AGUIAR to obtain four driver’s licenses for him.

                b. On or about November 21, 2019, PEREIRA sent to AGUIAR via WhatsApp a

                   photograph of the driver’s license of Victim 5, with a driver’s license number

                   ending in 2350, along with PEREIRA’s own automobile insurance and

                   vehicle registration documents. PEREIRA explained to AGUIAR that

                   PEREIRA had taken a photograph of Victim 5’s driver’s license after Victim

                   5 caused an accident with PEREIRA’s vehicle.




                                               10
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 11 of 47




              c. On or about October 16, 2020, WANDERLEY JUNIOR asked BARBOSA to

                  send him a driver’s license for WANDERLEY JUNIOR to use to create a

                  fraudulent account with Delivery Company B. On or about that same day,

                  BARBOSA sent WANDERLEY JUNIOR a photograph of the driver’s license

                  of Victim 6, with a driver’s license number ending in 6185.

       40.    AGUIAR, BARBOSA, CABRAL, DA SILVEIRA, PRADO, ALVES NETO,

SOUSA CORREA, WANDERLEY JUNIOR, CC-1, and other conspirators procured the Social

Security numbers of the victims whose driver’s licenses had been fraudulently obtained by

purchasing them on the DarkNet or from other sources, including from other conspirators. For

example:

              a. On or about November 18, 2019, BARBOSA asked ABREU, via WhatsApp,

                  to teach her how to buy Bitcoin—a form of cryptocurrency that is difficult to

                  trace—after she discovered a website to purchase Social Security numbers

                  that required payment in Bitcoin.

              b. On or about November 24, 2019, SOUSA CORREA sent AGUIAR, via

                  WhatsApp, an image of a driver’s license for Victim 1, with a driver’s license

                  number ending in 7925, for which SOUSA CORREA requested the

                  corresponding Social Security number.

              c. On or about the same date, AGUIAR agreed, in substance, to ask his source to

                  procure the victim’s Social Security number for SOUSA CORREA.




                                              11
Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 12 of 47




     d. In or about December 2019, CC-1 obtained Social Security numbers of

        victims identified by DA SILVEIRA.

     e. On or about January 13, 2020, AGUIAR sent victims’ driver’s licenses to

        SOUSA CORREA via WhatsApp so that SOUSA CORREA could obtain the

        Social Security numbers for those victims.

     f. On or about the same date, SOUSA CORREA forwarded the victim licenses

        to another individual to procure the victims’ Social Security numbers for

        AGUIAR.

     g. On or about February 26, 2020, CABRAL sent BARBOSA a photograph of

        the driver’s license of Victim 7, with driver’s license number ending in 81PN,

        and asked BARBOSA to send him Victim 7’s Social Security number.

     h. On or about the same day, BARBOSA sent CABRAL Victim 7’s Social

        Security number.

     i. On or about February 18, 2020, ALVES NETO asked AGUIAR via

        WhatsApp to locate a Social Security number for Victim 8 and sent a

        photograph of a driver’s license for Victim 8, with driver’s license number

        ending in 0321.

     j. On or about the same day, AGUIAR sent ALVES NETO Victim 8’s Social

        Security number.

     k. On or about February 23, 2020, PRADO sent victims’ driver’s licenses to

        AGUIAR via WhatsApp, including the driver’s license of Victim 9, with


                                    12
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 13 of 47




                  driver’s license number ending in 7244. PRADO also directed a payment of

                  $1,000 to AGUIAR.

              l. AGUIAR, in return for payment from PRADO, thereafter asked his source to

                  find the corresponding Social Security numbers, which he then sent to

                  PRADO.

              m. On or about June 22, 2020, PONCIANO sent BARBOSA nine victims’

                  driver’s license images via WhatsApp, including the driver’s license of Victim

                  10, with a driver’s license number ending in 6145.

              n. BARBOSA thereafter replied by providing PONCIANO with the Social

                  Security numbers of the nine victims, including Victim 10.

              o. In or about October 2020, WANDERLEY JUNIOR asked CC-1 to procure

                  Social Security numbers for WANDERLEY JUNIOR and BARBOSA,

                  including the Social Security number for Victim 6.

              p. On or about October 29, 2020, BARBOSA sent WANDERLEY JUNIOR, via

                  WhatsApp, a photo of her computer opened to a DarkNet site where

                  BARBOSA was looking for the Social Security number of a victim.

       41.    AGUIAR, PRADO, ALVES NETO, SOUSA CORREA, and other conspirators

shared information about sources for Social Security numbers and the cost to purchase Social

Security numbers. For example:

              a. On or about October 30, 2019, GUIMARAES NETO asked AGUIAR, via

                  WhatsApp, whether AGUIAR was using the same source for Social Security


                                              13
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 14 of 47




                   numbers that GUIMARAES NETO was using, and whether they were paying

                   the same price.

               b. On or about December 27, 2019, SOUSA CORREA offered to provide

                   AGUIAR with Social Security numbers at a better price than what AGUIAR

                   was paying his existing source.

               c. In or about January 2020, ALVES NETO asked AGUIAR to procure Social

                   Security numbers for him, based on information ALVES NETO had received

                   from PRADO and DA SILVA regarding the price AGUIAR charged to

                   procure Social Security numbers.

       42.     Once they had procured victims’ identifying information, the conspirators shared

the information with one or more conspirators. For example:

               a. On or about October 22, 2019, CC-2 notified AGUIAR via WhatsApp that he

                   had obtained more than 50 driver’s licenses and shared a photograph of a

                   printout containing victims’ names, dates of birth, addresses, and driver’s

                   license numbers with AGUIAR.

               b. On or about November 9, 2020, CABRAL sent BARBOSA, via WhatsApp, a

                   list of victim names, addresses, dates of birth, and Social Security numbers.

       43.     BARBOSA, PLACIDO, SOUSA CORREA, GUIMARAES NETO, and other

conspirators edited victims’ driver’s license images by substituting photos of the drivers renting

or purchasing fraudulent accounts for the victims’ photos in order to circumvent facial




                                                14
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 15 of 47




recognition technology the Rideshare/Delivery Companies utilized as a security measure. For

example:

              a. Between in or about October 16, 2019 and November 8, 2019, AGUIAR sent

                 GUIMARAES NETO approximately 20 passport-style photos of drivers and

                 images of victim’s driver’s licenses.

              b. GUIMARAES NETO thereafter sent AGUIAR images of altered licenses

                 featuring the photos of drivers who were renting or purchasing fraudulent

                 accounts in place of the victims’ photos.

              c. For example, on or about October 16, 2019, AGUIAR sent GUIMARAES

                 NETO a photograph of the driver’s license of Victim 11, with driver’s license

                 number ending in 5486, along with a photograph of himself. On or about

                 October 17, 2019, GUIMARAES NETO sent AGUIAR three altered

                 photographs, each displaying Victim 11’s driver’s license with AGUIAR’s

                 image.

              d. On or about February 20, 2020, SOUSA CORREA sent AGUIAR, via

                 WhatsApp, photos of licenses he had edited.

              e. On or about the same date, AGUIAR instructed SOUSA CORREA about the

                 orientation and shading of the edited licenses in these photos.

              f. On or about November 9, 2020, DA FONSECA asked BARBOSA for a

                 driver’s license and Social Security number to use to create a fraudulent

                 account. On or about that same day, BARBOSA sent to DA FONSECA a


                                              15
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 16 of 47




                  photograph of Victim 12’s driver’s license, with driver’s license number

                  ending in 1581, edited to display DA FONSECA’s image, along with Victim

                  12’s Social Security number.

               g. On or about November 23, 2019, RAMOS sent BARBOSA a photograph of

                  Victim 13’s driver’s license, with a driver’s license number ending in 6565.

                  On or about December 3, 2019, BARBOSA sent RAMOS an edited version of

                  the photograph with RAMOS’s image on the driver’s license.

               h. On or about January 24, 2021, PLACIDO sent BARBOSA a photograph of

                  Victim 14’s driver’s license, with a driver’s license number ending in 309-0,

                  as well as a selfie photograph. BARBOSA replied to PLACIDO with an

                  edited photograph of Victim 14’s driver’s license that displayed a modified

                  version of the selfie that PLACIDO provided.

               i. On or about January 29, 2021, PLACIDO sent BARBOSA, via WhatsApp, a

                  photo of his computer, opened to a photo editing application, with an image of

                  a victim’s driver’s license displayed, but with PLACIDO’s face edited into the

                  license. PLACIDO asked BARBOSA, in substance, if she thought the image

                  would pass the background check process for Delivery Company E.

       44.     AGUIAR, BARBOSA, SOUSA CORREA, and other conspirators shared driver’s

license templates for use in editing victims’ driver’s licenses. For example:

               a. In or about March 2020, BARBOSA emailed AGUIAR a template of a

                  Connecticut driver’s license.


                                                  16
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 17 of 47




               b. AGUIAR shared the template he received from BARBOSA with another

                  conspirator.

               c. On or about February 15, 2020, SOUSA CORREA notified AGUIAR via

                  WhatsApp that he was having a template of a Massachusetts driver’s license

                  made and asked AGUIAR to take a high-quality photo of a Massachusetts

                  driver’s license for SOUSA CORREA to use in the template.

       45.     In some instances, the conspirators attempted to open fraudulent driver accounts

for drivers who looked like the victims whose driver’s licenses the conspirators fraudulently

obtained.

       46.     One or more conspirators edited insurance documents and other materials

submitted to the Rideshare/Delivery companies to reflect that the victim names in which

accounts were opened were covered by automobile insurance, when in fact, they were not. For

example:

               a. In or about October 2019, AGUIAR asked CC-2 via WhatsApp to alter an

                  insurance policy document so that it listed a different vehicle.

               b. CC-2 responded to AGUIAR with an image of an insurance policy document

                  listing the vehicle AGUIAR had specified.

               c. On or about February 20, 2020, AGUIAR sent SOUSA CORREA a template

                  for vehicle insurance.

       47.     AGUIAR, BARBOSA, CABRAL, PLACIDO, RAMOS, DA SILVEIRA,

PRADO, ALVES NETO, DA SILVA, SOUSA CORREA, ABREU, DA FONSECA,


                                               17
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 18 of 47




WANDERLEY JUNIOR, PONCIANO, and other conspirators applied for driver accounts with

the Rideshare/Delivery Companies using the fraudulently obtained driver’s licenses, Social

Security numbers and the fraudulent insurance documentation. For example:

              a. On or about October 30, 2019, AGUIAR opened a fraudulent driver account

                  with Rideshare Company A in the name of Victim 15. In registering for the

                  account, AGUIAR uploaded a photograph of Victim 15’s driver’s license,

                  with a driver’s license number ending in 2990, that AGUIAR had paid

                  GUIMARAES NETO to edit to display another individual’s image.

              b. On or about November 23, 2019, AGUIAR opened another fraudulent driver

                  account with Rideshare Company A.

              c. On or about April 11, 2019, BARBOSA opened a fraudulent driver account

                  with Delivery Company B in the name of Victim 16. In registering for the

                  account, BARBOSA uploaded a photograph of Victim 16’s driver’s license,

                  with a driver’s license number ending in 9924, that was edited to display

                  BARBOSA’s image.

              d. On or about April 10, 2019, April 11, 2019, and November 21, 2019,

                  BARBOSA opened fraudulent accounts with multiple Rideshare/Delivery

                  Companies.

              e. On or about October 25, 2019 and October 28, 2019, CABRAL and

                  BARBOSA communicated via WhatsApp about the fact that




                                              18
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 19 of 47




                  Rideshare/Delivery Companies had approved fraudulent accounts they had

                  opened.

               f. In or about December 2019, April 2020, September 2020, and October 2020,

                  ALVES NETO opened fraudulent driver accounts with Rideshare Company

                  A.

               g. On or about March 5, 2020 and in or about October 2020, PRADO opened

                  fraudulent driver accounts with Rideshare Company A, including an account

                  in the name of Victim 9.

               h. On or about April 10, 2020, PLACIDO communicated with BARBOSA via

                  WhatsApp about dozens of fraudulent driver accounts they had created.

       48.     BARBOSA, CABRAL, and other conspirators used information pulled from

victims’ driver’s licenses and Social Security numbers to circumvent identity verification

questions that the Rideshare/Delivery Companies required. For example:

               a. On or about November 8, 2019 and November 10, 2019, CABRAL sent

                  BARBOSA, via WhatsApp, images of identity verification questions from one

                  of the Rideshare/Delivery Companies that he needed to answer to continue

                  setting up fraudulent driver accounts in various victims’ names.

               b. BARBOSA responded by asking CABRAL to send her the victims’ driver’s

                  licenses and Social Security numbers.

               c. Using this information, BARBOSA provided the responses to the identity

                  verification questions to CABRAL.


                                               19
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 20 of 47




       49.     AGUIAR, BARBOSA, CABRAL, PLACIDO, ALVES NETO, SOUSA

CORREA, PEREIRA, DA FONSECA, and other conspirators advertised fraudulent drivers’

accounts to potential drivers, including via WhatsApp chat groups targeted to Brazilian nationals

living in the United States and via word of mouth. For example:

               a. On or about October 29, 2019, BARBOSA communicated with CABRAL via

                  WhatsApp about a fraudulent account for a female driver with Delivery

                  Company B, which CABRAL said he would advertise.

               b. On or about November 13, 2019, SOUSA CORREA referred BRAGA to

                  AGUIAR for the purpose of obtaining fraudulent accounts.

               c. On or about November 14, 2019, AGUIAR sent BRAGA the log-in and

                  registration information for an account he created in the name of Victim 2 and

                  a photograph of Victim 2’s driver’s license, with a driver’s license number

                  ending in 3083.

               d. In or about November 2019, DA FONSECA sent BARBOSA several drafts of

                  an advertisement to potential drivers for BARBOSA to edit.

               e. On or about April 11, 2020, PLACIDO sent the contact information of a

                  driver looking for an account with Delivery Company E to BARBOSA.

               f. On or about April 20, 2020 and on or about September 24, 2020, AGUIAR

                  posted a message in a WhatsApp group chat that he had male and female

                  accounts with Delivery Company D for a “good price.”




                                               20
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 21 of 47




               g. On or about April 25, 2020, SOUSA CORREA referred a potential driver

                  looking for an account with Delivery Company E to AGUIAR.

               h. On or about September 10, 2020, ALVES NETO posted in a WhatsApp group

                  chat that he had a delivery account available in the Worcester, Massachusetts

                  area.

       50.     AGUIAR, BARBOSA, RAMOS, DA SILVEIRA, PEREIRA, WANDERLEY

JUNIOR, CC-2, and other conspirators managed the fraudulent driver accounts by collecting

rental payments from drivers and troubleshooting issues that arose with the fraudulent accounts.

For example:

               a. On or about October 17, 2019, AGUIAR sent CC-2 a photograph showing

                  that a driver had been asked for a Social Security number while attempting to

                  log into a Rideshare/Delivery app.

               b. CC-2 replied to AGUIAR with a photograph identifying a Social Security

                  number for the driver to use.

               c. Beginning in or about November 2019, PEREIRA sent AGUIAR multiple

                  photos of potential drivers.

               d. AGUIAR created fraudulent driver accounts using the photos.

               e. PEREIRA communicated with AGUIAR when one of the drivers for whom

                  AGUIAR had created an account was late in paying the rent for the account.




                                                  21
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 22 of 47




              f. DA FONSECA directed individuals to BARBOSA for account rentals and

                 forwarded their names and bank account information to BARBOSA to use in

                 creating accounts.

       51.    AGUIAR, BARBOSA, CABRAL, RAMOS, DA SILVEIRA, ALVES NETO,

DA SILVA, GUIMARAES NETO, SOUSA CORREA, BRAGA, ABREU, OLIVEIRA, DA

FONSECA, and other conspirators received payments from the Rideshare/Delivery Companies

for accounts created in victims’ names. For example:

              a. Between June 2019 and January 2021, AGUIAR caused the

                 Rideshare/Delivery Companies to deposit payments into his bank account

                 representing the earnings on accounts in at least 22 different names.

              b. Between June 2019 and January 2021, BARBOSA caused the

                 Rideshare/Delivery Companies to deposit payments into her bank account

                 representing the earnings on accounts in at least 68 different names..

              c. Between June 2019 and January 2021, CABRAL caused the

                 Rideshare/Delivery Companies to deposit payments into his bank account

                 representing the earnings on accounts in at least 2 different names.

              d. Between April 2019 and December 2020, RAMOS caused the

                 Rideshare/Delivery Companies to deposit payments into her bank account

                 representing the earnings on accounts in at least 53 different names.




                                              22
Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 23 of 47




     e. Between June 2019 and December 2020, DA SILVEIRA caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 37 different names.

     f. Between July 2019 and January 2021, ALVES NETO caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 3 different names.

     g. Between June 2019 and December 2020, DA SILVA caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 14 different names.

     h. Between January 2019 and February 2021, GUIMARAES NETO caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 31 different names.

     i. Between June 2019 and March 2021, SOUSA CORREA caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 47 different names.

     j. Between June 2019 and December 2020, BRAGA caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 32 different names.

     k. Between January 2019 and December 2020, ABREU caused the

        Rideshare/Delivery Companies to deposit payments into his bank account

        representing the earnings on accounts in at least 18 different names.


                                     23
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 24 of 47




              l. Between January 2019 and December 2020, OLIVEIRA caused the

                  Rideshare/Delivery Companies to deposit payments into his bank account

                  representing the earnings on accounts in at least 20 different names.

              m. Between March 2019 and December 2020, DA FONSECA caused the

                  Rideshare/Delivery Companies to deposit payments into his bank account

                  representing the earnings on accounts in at least 25 different names.

       52.    BARBOSA, CABRAL, PLACIDO, RAMOS, DA SILVEIRA, and other

conspirators collected referral bonuses from the Rideshare/Delivery Companies for fraudulent

driver accounts they created. For example:

              a. On or about October 31, 2019, CABRAL and BARBOSA discussed, via

                  WhatsApp, opening a fraudulent driver account using a referral code for

                  Rideshare Company C and splitting the referral bonus.

              b. On or about November 6, 2019, BARBOSA sent CABRAL, via WhatsApp, a

                  screenshot showing a list of fraudulent driver accounts BARBOSA and

                  CABRAL had referred to Rideshare Company C and their progress toward

                  earning the referral bonus.

              c. On or about December 9, 2019, BARBOSA created a fraudulent driver

                  account in the name of a victim solely for the purpose of referring other

                  drivers and collecting a referral bonus from Delivery Company D. Between

                  in or about January 2020 through in or about May 2020, BARBOSA received

                  approximately $43,500 in referral bonuses through this account.


                                                24
      Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 25 of 47




              d. On or about December 23, 2019, BARBOSA sent DA FONSECA, via

                 WhatsApp, images of Delivery Company D’s app opened to the referral page,

                 showing delivery progress and referral bonus amounts for various names

                 under which they had opened fraudulent driver accounts.

              e. On or about January 7, 2020, BARBOSA notified RAMOS via WhatsApp

                 that she was sharing $450 from a referral bonus for one of the

                 Rideshare/Delivery Companies with her.

              f. On or about April 9, 2020, PLACIDO offered, via WhatsApp, to sell

                 BARBOSA information about which zip code to use when creating a

                 fraudulent driver account to obtain the highest referral bonus and a referral

                 link through Delivery Company D.

              g. BARBOSA purchased the zip code information and link from PLACIDO for

                 $1,000.

              h. On or about August 21, 2020, BARBOSA shared an image with CABRAL,

                 PLACIDO, RAMOS, DA SILVEIRA, and CC-1 showing that they had

                 received approximately $194,800 in referral bonuses from Delivery Company

                 D in connection with 487 referrals based on fraudulent driver accounts.

       53.    AGUIAR, BARBOSA, CABRAL, PLACIDO, RAMOS, DA SILVEIRA,

PRADO, SILVA, SOUSA CORREA, BRAGA, PEREIRA, DA FONSECA, WANDERLEY

JUNIOR, and other conspirators exchanged information about how to circumvent the

Rideshare/Delivery Companies’ fraud detection systems. For example:


                                              25
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 26 of 47




               a. In or about November 2019, AGUIAR gave GUIMARAES NETO tips about

                   how to manipulate the angles from which the photographs were taken in order

                   for Rideshare Company A to accept them.

               b. On or about December 9, 2019, SOUSA CORREA shared a tip about taking a

                   picture of a picture to get past Rideshare Company C’s fraud detection

                   system.

               c. On or about January 19, 2020, SOUSA CORREA instructed AGUIAR to

                   apply for accounts via Rideshare Company C’s website, as opposed to its app,

                   for better results.

       54.     BARBOSA, CABRAL, PLACIDO, RAMOS, DA SILVEIRA, CC-1, and other

conspirators purchased a “bot” for the purpose of “cutting the line” to grab batches of deliveries

on Delivery Company E’s app, and also so that they could sell the “bot” to drivers who

purchased or rented fraudulent accounts from them.

       55.     PRADO, SOUSA CORREA, and other conspirators purchased GPS “spoofing”

applications that allowed drivers to “cut the line” for rides or deliveries, or to make trips appear

longer than they actually were, and sold this technology to drivers. For example:

               a. In or about December 2019, SOUSA CORREA sent AGUIAR a photograph

                   of a GPS “spoofing” application he had purchased, and subsequently

                   instructed AGUIAR about how the application worked.

               b. On or about February 23, 2020, PRADO told AGUIAR, in substance, that he

                   had obtained a GPS “spoofing” application to make rides appear longer than


                                                 26
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 27 of 47




                  they were, in order to secure a higher fare, and that he was selling the

                  “spoofing” app to drivers.

       56.     AGUIAR, BARBOSA, CABRAL, PRADO, BRAGA, WANDERLEY JUNIOR,

and other conspirators shared information about, among other things, editing driver’s licenses

and securing Social Security numbers. For example:

               a. On or about November 25, 2019, BARBOSA and CABRAL discussed the

                  name of a contact who could edit licenses for them.

               b. In or about October 2019, CC-1 sent GUIMARAES NETO’s contact

                  information to AGUIAR and identified GUIMARAES NETO as someone

                  who could edit driver’s licenses.

               c. On or about November 21, 2019, BRAGA told AGUIAR via WhatsApp that

                  he had a contact who would edit driver’s licenses for AGUIAR for $30 each.

               d. In or about March 2020, PRADO referred another individual to AGUIAR as

                  someone who could edit driver’s licenses for him.




                                               27
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 28 of 47




                                         COUNT ONE
                                Conspiracy to Commit Wire Fraud
                                       (18 U.S.C. § 1349)

      The Grand Jury charges:

       57.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       58.     From in or about January 2019 through in or about April 2021, in the District of

Massachusetts and elsewhere, the defendants,

                      (1)    WEMERSON DUTRA AGUIAR,
                      (2)    PRISCILA BARBOSA,
                      (3)    EDVALDO ROCHA CABRAL,
                      (4)    CLOVIS PLACIDO,
                      (5)    BRUNA PEIXOTO COLAÇO RAMOS,
                      (6)    GUILHERME DA SILVEIRA,
                      (7)    THIAGO DE SOUZA PRADO,
                      (8)    LUIZ NARCISO ALVES NETO,
                      (9)    FLAVIO CANDIDO DA SILVA,
                      (10)   ALTACYR DIAS GUIMARAES NETO,
                      (11)   ITALLO FELIPE PEREIRA DE SOUSA CORREA,
                      (12)   JULIO VIEIRA BRAGA,
                      (13)   PHILIPE DO AMARAL PEREIRA,
                      (14)   BRUNO PROENCIO ABREU,
                      (15)   OLIVER FELIPE GOMES DE OLIVEIRA,
                      (16)   ALESSANDRO FELIX DA FONSECA,
                      (17)   WALDEMY JORGE LIMA WANDERLEY JUNIOR, and
                      (18)   SAULO AGUIAR PONCIANO,

conspired with one another, and with others known and unknown to the Grand Jury, to commit

wire fraud, that is, having devised and intending to devise a scheme and artifice to defraud and to

obtain money and property by means of materially false and fraudulent pretenses, representations

and promises, to transmit and cause to be transmitted, by means of wire communications in



                                                28
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 29 of 47




interstate and foreign commerce, writings, signs, signals, pictures and sounds, for the purpose of

executing the scheme to defraud, in violation of Title 18, United States Code, Section 1343.

       All in violation of Title 18, United States Code, Section 1349.




                                               29
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 30 of 47




                                         COUNT TWO
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       59.       The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       60.       On or about November 24, 2019, in the District of Massachusetts and elsewhere,

the defendant,

                     (11) ITALLO FELIPE PEREIRA DE SOUSA CORREA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 7925) of Victim 1, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                30
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 31 of 47




                                        COUNT THREE
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       61.       The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       62.       On or about November 14, 2019, in the District of Massachusetts and elsewhere,

the defendant,

                                  (12) JULIO VIEIRA BRAGA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 3083) of Victim 2, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                31
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 32 of 47




                                         COUNT FOUR
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       63.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       64.     On or about October 30, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                              (1) WEMERSON DUTRA AGUIAR,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 2990) of Victim 15, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                32
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 33 of 47




                                         COUNT FIVE
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       65.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       66.     On or about April 11, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                                   (2) PRISCILA BARBOSA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 9924) of Victim 16, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                33
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 34 of 47




                                          COUNT SIX
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       67.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       68.     On or about February 26, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                               (3) EDVALDO ROCHA CABRAL,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 81PN) of Victim 7, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                34
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 35 of 47




                                        COUNT SEVEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       69.      The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       70.      On or about January 24, 2021, in the District of Massachusetts and elsewhere, the

defendant,

                                     (4) CLOVIS PLACIDO,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 309-0) of Victim 14,

during and in relation to a felony violation enumerated in Title 18, United States Code, Section

1028A(c), to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code,

Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                               35
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 36 of 47




                                         COUNT EIGHT
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       71.       The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       72.       On or about November 23, 2019, in the District of Massachusetts and elsewhere,

the defendant,

                           (5) BRUNA PEIXOTO COLAÇO RAMOS,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 6565) of Victim 13, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                36
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 37 of 47




                                         COUNT NINE
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       73.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       74.     On or about February 23, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                               (7) THIAGO DE SOUZA PRADO,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 7244) of Victim 9, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                37
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 38 of 47




                                          COUNT TEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       75.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       76.     On or about February 18, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                              (5) LUIZ NARCISO ALVES NETO,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 0321) of Victim 8, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                38
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 39 of 47




                                        COUNT ELEVEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       77.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       78.     On or about October 17, 2019, in the District of Massachusetts and elsewhere, the

defendant,

                          (10) ALTACYR DIAS GUIMARAES NETO,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 5486) of Victim 11, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                39
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 40 of 47




                                       COUNT TWELVE
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       79.       The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       80.       On or about November 21, 2019, in the District of Massachusetts and elsewhere,

the defendant,

                             (13) PHILIPE DO AMARAL PEREIRA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 2350) of Victim 5, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                40
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 41 of 47




                                      COUNT THIRTEEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       81.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       82.     On or about October 21, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                               (14) BRUNO PROENCIO ABREU,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 7895) of Victim 3, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                41
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 42 of 47




                                      COUNT FOURTEEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       83.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       84.     On or about January 2, 2021, in the District of Massachusetts and elsewhere, the

defendant,

                        (15) OLIVER FELIPE GOMES DE OLIVEIRA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 7267) of Victim 4, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                42
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 43 of 47




                                        COUNT FIFTEEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       85.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       86.     On or about November 9, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                          (16) ALESSANDRO FELIX DA FONSECA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 1581) of Victim 12, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                43
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 44 of 47




                                       COUNT SIXTEEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       87.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       88.     On or about October 16, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                   (17) WALDEMY JORGE LIMA WANDERLEY JUNIOR,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 6185) of Victim 6, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                44
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 45 of 47




                                     COUNT SEVENTEEN
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(1))

       The Grand Jury further charges:

       89.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-56 of this

Second Superseding Indictment.

       90.     On or about June 22, 2020, in the District of Massachusetts and elsewhere, the

defendant,

                              (18) SAULO AGUIAR PONCIANO,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, that is, the name and driver’s license number (ending in 6145) of Victim 10, during

and in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c),

to wit, conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349.

       All in violation of Title 18, United States Code, Section 1028A(a)(1).




                                                45
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 46 of 47




                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       91.     Upon conviction of the offense in violation of Title 18, United States Code, Section

1349, set forth in Count One, the defendants,

                       (1)    WEMERSON DUTRA AGUIAR,
                       (2)    PRISCILA BARBOSA,
                       (3)    EDVALDO ROCHA CABRAL,
                       (4)    CLOVIS PLACIDO,
                       (5)    BRUNA PEIXOTO COLAÇO RAMOS,
                       (6)    GUILHERME DA SILVEIRA,
                       (7)    THIAGO DE SOUZA PRADO,
                       (8)    LUIZ NARCISO ALVES NETO,
                       (9)    FLAVIO CANDIDO DA SILVA,
                       (10)   ALTACYR DIAS GUIMARAES NETO,
                       (11)   ITALLO FELIPE PEREIRA DE SOUSA CORREA,
                       (12)   JULIO VIEIRA BRAGA,
                       (13)   PHILIPE DO AMARAL PEREIRA,
                       (14)   BRUNO PROENCIO ABREU,
                       (15)   OLIVER FELIPE GOMES DE OLIVEIRA,
                       (16)   ALESSANDRO FELIX DA FONSECA,
                       (17)   WALDEMY JORGE LIMA WANDERLEY JUNIOR, and
                       (18)   SAULO AGUIAR PONCIANO,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

       92.     If any of the property described in Paragraph 63, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendants --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;


                                                46
       Case 1:21-cr-10158-MLW Document 189 Filed 09/13/21 Page 47 of 47




               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853 (p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 63 above.

       All pursuant to Title 18, United States Code, Section 981(a)(l)(C), and Title 28, United

States Code, Section 246l(c).



                                                      A TRUE BILL




o&�         �..__---
KRISTEN A. KEARNEY
DAVID M. HOLCOMB
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS


District of Massachusetts: September __13 , 2021
Retumed into the District Court by the Grand Jurors and filed.

                                                      /s/ Leonardo T. Vieira signed at 3:25pm
                                                      DEPUTY CLERK
                                                 47
